Exhibit 10.1

March 27, 2012

 

LOGO [g328619g37k15.jpg]

RLH Corporate Office

Executive Officers’ Variable Pay Plan

Effective January 1, 2012

Plan Overview

 

Effective Date of


Plan

   Begins January 1, 2012 and ends December 31, 2012 Criteria for


Measurement

   Measured results in EBITDA (Earnings Before Interest, Taxes, Depreciation and
Amortization) determine each eligible associate’s bonus. Full target payout will
only be accrued and paid if the company achieves 100% of Target EBITDA (as
adjusted for acquisitions, dispositions, major transactions and bonus accruals,
and as approved by the Board) and all bank covenants are met. Adjustments to
EBITDA will only be considered and approved after the end of the year. Date of


Eligibility

   Associates become eligible immediately after hire or transfer into an
eligible position. Earnings


Potential

   Varies by position. A target and a maximum bonus percentage (percentage of
base pay) has been established for each position. Based on achievement of
specific results, associates may exceed the target payment and receive a higher
percentage through a pool-sharing model, up to designated maximums by position.
Frequency of


Payments

   The Plan is based on annual measurements of results. Payments will be made to
associates as soon as administratively possible following the end of the bonus
period. Participant


Eligibility

   President & CEO; Executive Vice Presidents; Senior Vice President, General
Counsel. Eligible associates must be employed at the time of payout to receive
the incentive payout.



--------------------------------------------------------------------------------

PLAN DOCUMENT

Executive Officers’ Variable Pay Plan

Effective January 1, 2012

This RLH Executive Officers’ Variable Pay Plan (“the Plan”) applies to the
President & CEO, Executive Vice Presidents, and the Senior Vice President,
General Counsel. The purpose of the Plan is to reward eligible associates for
achievement of certain targeted levels of EBITDA. Measurement of results occurs
at the end of each calendar year once financial results have been finalized with
earnings paid as soon as administratively possible thereafter.

Effective Date

All provisions of the Plan are effective beginning January 1, 2012 and will
continue until RLH communicates a change or cancellation of the Plan. This Plan
supersedes all previous bonus plans in existence and past written or verbal
communication to any associate regarding the terms of any bonus plan.

Eligibility

An associate becomes eligible immediately upon commencement (hire, promotion, or
transfer) into a bonus-eligible position. Any bonus earned upon commencement
into a bonus-eligible position through the end of that year (December 31st) will
be prorated based upon the number of days in the position.

Notwithstanding the above, to be eligible to receive any bonus payment, the
associate must be employed by RLH at the time of payout.

Targets and Maximums:

Each position that is eligible to participate in the Plan has a Target Bonus and
a Maximum Bonus:

Targets:

 

  •  

President & CEO – 60%

 

  •  

EVPs and SVP, General Counsel – 40%

Maximums:

 

  •  

All eligible positions within this Plan have a Maximum Bonus potential of 100%.

The percentage earned for the achievement of goals in each category will be
applied to the participant’s base pay earned for the period January 1, 2012
through December 31, 2012.

 

2



--------------------------------------------------------------------------------

Explanation of Core Criteria:

Criteria for the 2012 Executive Officers’ Variable Pay Plan is EBITDA – Earnings
Before Interest, Taxes, Depreciation and Amortization. The actual EBITDA dollars
for the period will be compared to the Target EBITDA dollars for the same
period. Target EBITDA is defined as that which is adjusted for acquisitions,
dispositions, major transactions and bonus accruals, and as approved by the
Board of Directors. Adjustments to EBITDA will only be considered and approved
after the end of the year.

In addition to the requirements and criteria noted within this document, the
bonuses are not accrued or paid if doing so would create a debt covenant
violation.

The various EBITDA targets (Budgeted, Cliff and Target) will be separately
established by the Compensation Committee. Their accompanying payouts are as
follows:

 

At Budgeted EBITDA:    No payout At Cliff EBITDA:    50% of Target Bonus At
Target EBITDA:    Target Bonus

Using a Target Bonus of 40% on a salary of $200,000 as the example:

 

At Budgeted EBITDA:    No payout At Cliff EBITDA:    $40,000 payout (20% of
$200,000) At Target EBITDA:    $80,000 payout (40% of $200,000)

Between cliff EBITDA and Target EBITDA, a straightline payout will occur from
50% of Target Bonus to Target Bonus:

 

LOGO [g328619g54i00.jpg]

For every $1 earned in EBITDA beyond the Target EBITDA, $.50 will go into a
pool. The pool will then be distributed amongst all eligible participants,
including participants that have met the requirements under this Plan, the
Corporate Office Officers’ Plan and the Corporate Office Directors & Managers’
Plan. The weighting by position is based on a position’s maximum bonus as a
percent of the total of maximum bonuses of all other eligible participants.

 

3



--------------------------------------------------------------------------------

Calculation, Approval & Payment of Bonuses

At the end of the period, all payouts will be subject to review, audit, and
final approval.

Payments will be made to associates as soon as administratively possible
following the end of each bonus period. Typically, payouts are approved
following the February Board meeting and paid prior to March 15th. Payments may
be made in either cash or stock at the Company’s sole discretion.

Effect of Change in Employment Status/Termination

Transfers: An associate that transfers from a bonus-eligible position to another
bonus-eligible position will receive pro-rated amounts for each position, based
upon the criteria established for each position and will not have a waiting
period to be eligible.

Leaves of Absences: To the extent an associate qualifies for an approved leave
of absence, that associate’s bonus will not be forfeited, but rather will be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, your bonus will be prorated
based upon the actual number of days worked plus any paid leave as a proportion
of the full bonus calculation period.

Terminations: Participants must be employed at the time of payout of bonuses in
order to be eligible for the payout. Any associate whose employment terminates
prior to this date forfeits all rights to any bonus payment.

General Provisions

In situations where a bonus has been earned based on the plan criteria, a
participant may be disqualified from receiving part or all of such bonus payment
at the discretion of RLH. Instances when this might occur include overall
substandard work performance of the associate, failure to follow company policy
and procedures, exposing the company to legal liability, inappropriate behavior,
withholding information, or inadequate follow-through on critical incidents.

Notwithstanding anything to the contrary in this policy, individual or
company-wide bonus payments may be deferred, partially paid or withheld in their
entirety at the sole discretion of RLH in consideration of the overall best
interests of the company. RLH reserves the right to cancel, change, modify or
interpret any and all provisions of the Plan at any time without notice.
Participation in or eligibility for the Plan does not create any entitlement to
employment or continued employment and does not alter the at-will status of
employees. This Plan will be governed and construed in accordance with the laws
of the state of Washington.

 

4